RENDERED: JANUARY 8, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0110-MR

LADONNA MAY                                                          APPELLANT


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 19-CI-00511


BOARD OF TRUSTEES OF THE
KENTUCKY RETIREMENT
SYSTEMS                                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

DIXON, JUDGE: Ladonna May (May) appeals from an opinion and order of the

Franklin Circuit Court, entered on December 20, 2019, affirming Kentucky

Retirement Systems’ (KERS) denial of her application for disability benefits as

untimely. After careful review of the briefs, record, and law, we affirm.
                    FACTS AND PROCEDURAL BACKGROUND

                The facts are not in dispute. May, by virtue of her employment, had

membership in the County Employees Retirement System. Her last date of

employment was April 13, 2016. On April 13, 2018, the uncontested due date,

May, through counsel, tendered to United Parcel Service (UPS) her application for

disability retirement benefits. Her application was received and filed by KERS on

April 16, 2018.

                Thereafter, KERS notified May that her application was untimely by

three days. May objected, arguing the act of depositing the application with UPS

on the due date constituted timely filing. An administrative hearing was held on

the issue, and thereafter, the hearing officer recommended an order finding that

May’s application was untimely. KERS adopted the recommended order with

minor changes. May appealed to the Franklin Circuit Court, which affirmed, and

this appeal followed.

                                 STANDARD OF REVIEW

                An application for disability retirement benefits must be filed with the

retirement office no later than twenty-four months after the applicant’s last date of

paid employment. KRS1 61.600(1)(c); 105 KAR2 1:210, Section 1(2)(a). As this


1
    Kentucky Revised Statutes.
2
    Kentucky Administrative Regulations.

                                            -2-
appeal turns on a question of law, our review is de novo. See Kentucky Ret. Sys. v.

Brown, 336 S.W.3d 8, 16 (Ky. 2011); Roland v. Kentucky Ret. Sys., 52 S.W.3d

579, 582 (Ky. App. 2000).

                                         ANALYSIS

                May argues this Court should: (1) reverse Jenny Wiley Health Care

Center v. Commonwealth of Kentucky Cabinet for Human Resources, 828 S.W.2d

657 (Ky. 1992); and (2) deem her application timely filed pursuant to CR3 76.40.

However, as we are bound by Kentucky Supreme Court precedent which is

dispositive, we affirm.

                In Jenny Wiley, the Supreme Court affirmed the dismissal of

Appellant’s request for a hearing where the request was mailed but not received

within the period prescribed by regulation. 828 S.W.2d 657. In reaching its

determination, the Court held that strict compliance with agency regulations was

required. Id. at 661. May argues the validity of this holding has been eroded by

tremendous changes in technology and circumstances and urges this Court to

reverse it. However, this Court is without the authority to reverse a decision of the

Kentucky Supreme Court. SCR4 1.030(8)(a). Accordingly, this claim fails.




3
    Kentucky Rules of Civil Procedure.
4
    Rules of the Supreme Court.

                                            -3-
             Turning to May’s second argument, CR 76.40(2) provides that a

document is timely filed if received by the court or if transmitted by certain types

of mail within the time allowed for filing. However, CR 76.40(2) applies only to

proceedings in the Supreme Court and the Court of Appeals. CR 76.01. As the

deadline at issue required that May file her application with KERS, not an

appellate court, CR 76.40(2) is inapplicable. While May argues it is unjust not to

apply CR 76.40(2) where other agencies have adopted similar rules, the fact KERS

has chosen not to do so is not a legal basis upon which to grant relief. As May

concedes, her application was not received by KERS by the due date, as required

by a plain reading of the applicable statute and regulation. It was, therefore,

untimely, and this claim fails.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Franklin

Circuit Court upholding the denial of May’s application for disability benefits is

AFFIRMED.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Randy G. Clark                            Carrie B. Slayton
 Lexington, Kentucky                       Frankfort, Kentucky




                                         -4-